Citation Nr: 0006478	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for residuals of 
fracture of the right radial head, currently rated as 10 
percent disabling.  

2. Entitlement to a compensable rating for bilateral hearing 
loss.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active service from November 1972 to October 
1975 and from September 1980 to January 1983.  

This appeal arises from a January 1996 rating decision which 
denied claims for increased ratings for residuals of right 
radial head fracture and for bilateral hearing loss.    

In his February 1997 Notice of Disagreement as well as in a 
statement of September 1997, the veteran requested a hearing 
before an RO hearing officer.  By letter of November 1997, 
the RO scheduled a hearing for the veteran at the RO for a 
date in December.  A December 1997 notation in the record by 
an RO official is to the effect that the hearing was canceled 
after a conference with the veteran's representative.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained by 
the RO.

2. The veteran's residuals of a fracture of the right (major) 
radial head are manifested by complaints of elbow pain at 
the limits of motion, with objective findings including 
full elbow flexion and pronation, extension limited to 5 
degrees, supination to 80 degrees, tenderness at the elbow 
and in the radial, median, and ulnar nerve distribution, 
and 4/5 arm strength, and are no more than minimally 
disabling according to competent medical opinion.

3. The veteran's right ear average pure tone threshold is 36 
decibels, with 88 percent speech recognition ability that 
corresponds to acuity level II; the left ear average pure 
tone threshold is 44 decibels, with 74 percent speech 
recognition ability that corresponds to acuity level IV.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for residuals of a fracture of the right radial 
head are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5010, 5212 
(1999).

2. The schedular criteria for a compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.7, 
4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (effective 
prior to and on and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board of Veterans Appeals (Board) finds that 
the veteran's claims for increased ratings are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
finds that all relevant evidence for equitable disposition of 
the claims has been obtained to the extent possible.

I.  Factual Background

The veteran's service medical records (SMRs) reflect that in 
April 1975 he sustained a fracture of the radial head of the 
right arm in a slip-and-fall accident.  The SMRs also noted 
bilateral high frequency sensorineural hearing loss in 1981. 

In an August 1983 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran requested increased 
ratings from time to time, but VA audiometry tests failed to 
show the requisite level of hearing loss disability.  

During an August 1991 VA examination, the veteran reported 
his in-service fracture of the right radial head.  He 
reported intermittent swelling and pain in the right elbow 
with strenuous activity.  The examiner found a normal right 
elbow with full range of motion and no deformity, swelling, 
tenderness, or painful movement.  X-rays showed a tiny 
olecranon spur and minimum deformity of the capitellum, 
consistent with old trauma.  The impression given by the 
radiologist was tiny olecranon spur, and no acute fracture or 
evidence of osteoarthritis.  The VA medical examiner noted 
that X-rays showed very mild degenerative changes.  The 
diagnosis was status post right elbow fracture resulting in 
early post-traumatic arthritis of the elbow joint.  

In a September 1991 rating decision, the RO granted service 
connection for residuals of fracture of the right radial head 
and assigned a noncompensable evaluation based on the lack of 
evidence of arthritis or limitation of motion.  The veteran 
appealed the noncompensable rating. 

In February 1992, the veteran testified at an RO hearing that 
he could not fully extend the right arm at the elbow.  He 
reported that he could fully flex the elbow as long as he did 
not do any work with that arm.  He reported that any kind of 
work caused swelling that noticeably restricted range of 
motion at the elbow, and he also noticed decreased flexion at 
the wrist.  He testified that he took Ibuprofen for arm pain.  

By rating action of November 1992, the RO implemented a 
hearing officer's decision the same month which assigned a 10 
percent rating for the residuals of fracture of the right 
radial head from April 1991.  

The veteran requested an increased rating for hearing loss in 
August 1993.  He reported that he wore hearing aids in both 
ears.  VA audiometric testing in October 1993 did not 
indicate that a compensable rating was warranted, and the RO 
denied a compensable rating by rating action of May 1994.  

A private clinical report from Perviz Heyat, M.D., dated in 
July 1995 indicated that the veteran had to stop using his 
hearing aids because they caused bilateral otitis externa.  
Dr. Heyat also reported that the veteran had to quit certain 
exercises (curling weights) because of elbow pain.  He felt 
that the veteran had developed probable tendon strain of the 
elbow while exercising.   Dr. Heyat recommended periodic 
icing of the elbow, and felt that there was no elbow bone 
deformity or arthritis.  

Later in July 1995, the veteran reported to the RO that he 
had chronic tendinitis of the right arm.  

In September 1995, VA X-rays of the right elbow showed an 
olecranon spur with some eburnation compatible with olecranon 
bursitis.  A September 1995 VA examination report noted that 
the veteran could not fully extend the right arm.  Flexion 
was to 125 degrees, and extension to zero degrees was not 
possible.  There was no neurological deficit, false motion, 
or shortening.  There was some evidence of angulation of the 
right elbow joint, as well as pain on movement of the joint.  
The examiner commented that the original elbow injury might 
have caused damage to the tendon which, in turn, resulted in 
slight flexion deformity.  

On VA audiometric evaluation in September 1995, pure tone 
thresholds, in decibels, were as follows (ANSI):





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
60
LEFT
15
10
15
65
75

Average pure tone thresholds were 36 in the right ear and 41 
in the left ear.  Speech recognition ability was 96 percent 
bilaterally.  During the examination, the veteran reported 
constant high-pitched ringing.  Moderate bilateral 
sensorineural impairment was noted.  

By rating action of January 1996, the RO continued a 
noncompensable rating for bilateral hearing loss under 
Diagnostic Code 6100.  A 10 percent rating for residuals of a 
right radial head fracture was also continued under 
Diagnostic Code 5212.    

An August 1996 private X-ray reports indicated minimal 
degenerative changes at the right radial head which the 
radiologist felt could be due to old trauma, a probable old 
surgical defect in the ulna, and a small olecranon spur.  The 
right wrist was negative.  Subsequently in August, G. P. Naum 
III, D.O., reported that X-rays revealed osteoarthritis of 
the right proximal radial head which was secondary to 
previous injury and a bone spur of the olecranon, and that 
the veteran's wrist problem was suggestive of tendinitis.   

In May 1997, the veteran reported that his hearing loss was 
more disabling than currently evaluated because he could not 
wear hearing aids due to the otitis media that they caused.  
He stated that he had never lifted heavy weights, and felt 
that Dr. Heyat had misunderstood that to be the cause of his 
right elbow problem.  He also submitted statements from lay 
witnesses in support of his claims of worsening hearing and 
inability to lift with his right arm.  

On VA examination of December 1997, the veteran reported 
activity-related right elbow pain for which he took Naprosyn.  
He was noted to be right-handed, and stated that he was not 
currently working.  He denied subluxation, instability or 
significant swelling.  The examiner noted that no effusion 
was present.  Active and passive range of motion of the right 
elbow was from 5 to 145 degrees, with pain at the extremes.  
He had active supination and pronation from 0 to 80 degrees.  
Range of motion of the right wrist was full.  There was mild 
tenderness over the medial epicondyle.  There was minimal to 
no tenderness over the radiocapitellar joint, and no 
tenderness to palpation of that area on forearm pronation or 
supination.  The wrist extensors were non-tender.  There was 
no varus or valgus instability of the elbow.  There was no 
tenderness over the olecranon and triceps insertion.  Elbow 
flexion and extension strength were 4/5.  There was mild pain 
with maximum exertion.  Finger strength was 5/5, with 
tenderness in the radial, median, and ulnar nerve 
distributions.  There was a palpable pulse at the fingers, 
and the shoulder had full, painless range of motion.  X-rays 
showed degenerative changes at the wrist and shoulder; the 
elbow joint showed no evidence of joint space narrowing or 
osteophyte formation.  The diagnosis was moderate right elbow 
pain, which the examiner felt was probably related to the 
inservice radial head fracture.  Noting the minimal findings 
on the current examination, the examiner opined that the 
degree of disability related to the veteran's right elbow 
pain appeared to be minimal.

On VA examination of the ears in February 1998, audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
15
55
60
LEFT
X
15
20
55
85

The average pure tone thresholds were 36 in the right ear and 
44 in the left ear.  Speech recognition ability was 88 
percent in the right ear and 74 percent in the left ear.  

On examination, the veteran complained of periodic episodes 
of vertigo, which the examiner felt might represent Meniere's 
disease.  Further testing for Meniere's disease was 
suggested, but the veteran was taking medication at that time 
for a non-service-connected disability which precluded 
testing for that disorder.  A private physician recommended 
that the medication not be discontinued, as a result of which 
testing for Meniere's disease was not conducted.  

A May 1999 private clinical report noted right otitis 
externa, and right elbow pain, assessed to be possible right 
elbow tendinitis.

In June 1999, the veteran reported that he could not play 
ball or use hand tools and that the range of motion of his 
right elbow had become more restricted.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations, and the Board must 
consider all regulations that could reasonably apply.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592-594 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A. An Increased Rating for Residuals of Fracture of the Right 
Radial Head 

Under the laws administered by VA, disabilities of the elbow 
and forearm are rated under 38 C.F.R. Part 4, Diagnostic 
Codes 5205 through 5213.  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major.  
38 C.F.R. § 4.69.  All discussion of the appellant's 
disability in this case relates to his right (major) 
extremity.

Degenerative arthritis (hypertrophic or osteoarthritis), when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003.  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that, when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (1999) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups. 

Under the applicable criteria, a noncompensable rating is 
warranted when flexion of the major forearm is limited to 110 
degrees or more.  A 10 percent rating requires that flexion 
be limited to 100 degrees.  A 20 percent rating requires that 
flexion be limited to 90 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5206 (1999).  A 10 percent rating is 
warranted when extension of the major forearm is limited to 
45 degrees.  A 20 percent rating requires that extension be 
limited to 75 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5207 (1999).

A 20 percent rating is warranted for residuals of fracture of 
either elbow joint when there is marked cubitus varus or 
cubitus valgus deformity, or when there is an ununited 
fracture of the head of the radius.  38 C.F.R.  Part 4, 
Diagnostic Code 5209 (1999).

Nonunion of the radius and ulna, with a false flail joint, 
warrants a 50 percent rating when the major upper extremity 
is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5210 (1999).

Under Diagnostic Code 5211 for the major upper extremity, a 
10 percent rating is warranted for malunion of the ulna with 
bad alignment.  A 20 percent rating is warranted for nonunion 
of the ulna in the lower half.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (1999).

Under Diagnostic Code 5212 for the major upper extremity, a 
10 percent rating is warranted for malunion of the radius 
with bad alignment.  A 20 percent rating is warranted for 
nonunion of the radius in the upper half  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.

Under Diagnostic Code 5213 for the major upper extremity, 
limitation of supination of the forearm to 30 degrees or less 
warrants a 10 percent rating.  Limitation of pronation of the 
forearm warrants a 20 percent rating if motion is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation.  Bone fusion with loss of supination and 
pronation of the forearm warrants a 20 percent rating if the 
hand is fixed near the middle of the arc or in moderate 
pronation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5213 (1999).

In this case, the veteran's residuals of a fracture of the 
right radial head have been rated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5212, for the entire 
appeal period.  Hence the Board's review will be limited to 
determining whether the symptoms warrant a rating greater 
than 10 percent under any applicable Diagnostic Code.  

The clinical evidence reflects that there is full flexion of 
the right elbow (i.e., to 145 degrees), and that extension is 
limited to 5 degrees.  There is pain at the limits of motion.  
Supination and pronation of the forearm are to 80 degrees.  
Arm strength is 4/5.  There is tenderness at the elbow and in 
the radial, median, and ulnar nerve distributions.  The 
medical evidence further indicates that the veteran is right-
handed and that lifting with the right arm causes him 
additional pain.  X-ray evidence of osteoarthritis at the 
radial head has been medically linked to the service-
connected injury.

Comparing the above symptoms and clinical findings with the 
provisions of the rating schedule under Diagnostic Codes 5206 
through 5213, the Board finds that a rating in excess of 10 
percent is not warranted.  Malunion or non-union of the 
radius is not shown, there is no significant limitation of 
motion of any affected joint, and there is no flail joint or 
evidence of bad alignment.  Inasmuch as Diagnostic Code 5010 
authorizes a minimum 10 percent rating for osteoarthritis 
confirmed by X-rays, and such is shown here, the Board finds 
that a 10 percent rating is warranted in this case.

The Board notes that there is objective evidence of pain on 
use that appears to limit the veteran's ability to lift with 
his right arm.  There is also some weakness, as evidenced by 
the examiner's finding of 4/5 strength.  In considering 
entitlement to a higher rating based on additional functional 
impairment caused by such symptoms, a question for resolution 
is whether such additional functional limitation causes the 
disability to more nearly approximate the next higher rating.  
In this case, the Board finds that any such additional 
functional impairment does not warrant increasing the 
veteran's disability rating to 20 percent under any 
applicable Diagnostic Code, in light of the December 1997 VA 
examiner's notation of only minimal findings on examination 
and his opinion that the residuals of the elbow injury 
resulted in only minimal disability.  With consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the 
Court's holding in DeLuca, the Board finds that the criteria 
for a rating in excess of 10 percent have not been met.  

As the preponderance of the evidence is against the claim for 
a rating in excess of the 10 percent currently assigned the 
residuals of fracture of the right radial head, the appeal is 
denied.  Because the preponderance of the evidence is against 
the claim, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  A Compensable Rating for Bilateral Hearing Loss

The schedule for rating hearing loss disability found at 
38 C.F.R. Part 4 was revised effective June 10, 1999.  See 
64 Fed. Reg. 25208-09 (May 11, 1999).  Where, as here, the 
applicable regulations are changed during the course of an 
appeal, the veteran is entitled to resolution of his claim 
under the criteria that are to his advantage.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The RO issued a 
Supplemental Statement of the Case in July 1999 that appears 
to contain only the former criteria for rating hearing loss 
disabilities.  The RO has not considered the veteran's claim 
for a higher rating for bilateral hearing loss under the 
revised criteria, and then compared the results to determine 
whether any advantage to the veteran resulted.  Such action 
is normally necessary in the first instance to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  However, the Board notes that the revised 
regulation in this case reorganized the prefatory 
information, clarified that hearing tests are to be conducted 
without the use of hearing aids, and provided additional 
rating criteria for exceptional hearing impairment not shown 
in this case.  The criteria applicable to the instant case 
are essentially identical under both the old and the new 
regulations.  Therefore, the Board finds that no prejudice to 
the appellant shall result from the Board's consideration of 
the issue on appeal at this time. 

In this case, service connection is in effect for bilateral 
hearing loss.  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz).  To evaluate the degree of 
disability from service-connected defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (effective prior to and on and 
after June 10, 1999).  

The Court has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has considered the veteran's contentions that his 
hearing impairment is more severe than the objective medical 
findings show.  However, the February 1998 VA audiometric 
evaluation has produced findings that are accurate 
assessments of the veteran's hearing acuity.  That testing 
shows a right ear average pure tone threshold of 36 decibels, 
with 88 percent speech recognition ability that corresponds 
to acuity level II; the left ear average pure tone threshold 
is 44 decibels, with 74 percent speech recognition ability 
that corresponds to level IV.  See 38 C.F.R. § 4.85, Table VI 
(effective prior to and on and after June 10, 1999).  The 
Board finds that level II hearing, when combined with level 
IV hearing, warrants a noncompensable rating under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85, Table VII (effective prior 
to and on and after June 10, 1999).  To be assigned a 
compensable schedular rating, the average pure tone 
thresholds and/or speech recognition scores would have to 
reflect significantly greater hearing loss than is evident in 
this case.

Because the preponderance of the evidence is against the 
claim for a compensable rating, the reasonable doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, supra.  As a compensable rating for bilateral 
hearing loss is not warranted, the appeal is denied.



ORDER

A rating in excess of 10 percent for residuals of fracture of 
the right radial head is denied.  A compensable rating for 
bilateral hearing loss is denied.

 

		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

 

